Title: From James Madison to Junius Johnson Jr., [ca. 13] December 1822
From: Madison, James
To: Johnson, Junius Jr.


                
                    Sir
                    [ca. 13] Decr. 1822
                
                I have recd. your letter of the 10th. & should comply with its request but that I have no copy of the historical course of reading to which it refers; nor do I recollect even the person to whom it was recommended. On application to him you will doubtless obtain a copy, for which this will be a sanction, if he should happen to be scrupulous without one. I ought to remark at the same time, that the gentleman whoever he may be, under whose auspices you commence the study of law will probably be able to point out the historical works preparatory to it, more fully & appropriately than was done in the paper you have seen. With friendly respects & wishes
                
                    J.M.
                
             